
	
		I
		111th CONGRESS
		1st Session
		H. R. 1228
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. King of New York
			 (for himself, Mr. Paul,
			 Mrs. Blackburn,
			 Mr. Heller,
			 Mr. Coble,
			 Mr. Boozman,
			 Mr. Gallegly,
			 Mr. Culberson,
			 Mr. Wilson of South Carolina,
			 Mrs. Myrick,
			 Mr. Bilirakis,
			 Mr. King of Iowa,
			 Mr. Broun of Georgia,
			 Mr. Akin, Mr. Price of Georgia, and
			 Mr. Taylor) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide that Executive Order 13166 shall have no force
		  or effect, and to prohibit the use of funds for certain
		  purposes.
	
	
		1.Nullification of effect of
			 executive orderExecutive
			 Order 13166, Improving Access to Services for Persons with Limited
			 English Proficiency (August 16, 2000; 65 Fed. Reg. 50121), is null and
			 void and shall have no force or effect.
		2.Prohibition
			 against use of funds for certain purposesNo funds appropriated pursuant to any
			 provision of law may be used to promulgate or enforce any executive order that
			 creates an entitlement to services provided in any language other than
			 English.
		
